In a proceeding pursuant to Civil Rights Law article 6 for leave to change an infant’s surname, the petitioner appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated July 15, 2008, which, after a hearing, denied the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the father’s petition to change the surname of the parties’ daughter. The father failed to sustain his burden of establishing that the child’s interests would be substantially promoted by changing her surname, and that there was no reasonable objection to the proposed name change (see Civil Rights Law § 63; Matter of Wilson v Kilkenny, 44 AD3d 676 [2007]; Matter of David Robert T., 10 AD3d 453 [2004]; Matter of Cinquemani v Guarino, 290 AD2d 554 [2002]; Matter of Cassidy Lynn M., 289 AD2d 245 [2001]; Matter of Mercado v Townsend, 225 AD2d 555 [1996]). Mastro, J.P., Fisher, Angiolillo and Leventhal, JJ., concur.